Citation Nr: 1510263	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  05-37 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether vacatur of a January 14, 2011 decision of the Board of Veterans' Appeals (Board) is warranted.

2.  Entitlement to service connection for claimed innocently acquired psychiatric disorder to include schizophrenia.  

3.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from had active service from March 30, 1977 to June 24, 1977.  He died in January 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2007, the Board denied the Veteran's claim for entitlement to TDIU, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court granted an October 2009 Joint Motion to Vacate and Remand of the parties, and the case was thereafter returned to the Board for its review.  

The appellant requested a hearing before a Veterans Law Judge, but she withdrew her hearing request prior to the date of the hearing in June 2013.  

The issue of the substitution of Veteran's mother as claimant pursuant to 38 U.S.C.A. § 5121A has been raised by the record but has not been determined by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  On January 14, 2011, the Board issued a decision granting service connection for schizoaffective disorder, bipolar type; the Board also remanded the issue of entitlement to TDIU.
 
2.  In conjunction with the review of an appeal filed by the Veteran's mother (entitlement to Parents' Dependency and Indemnity Compensation), the Board discovered that the Veteran had died in January 2011, just days prior to the date of the January 14, 2011 Board decision. 




CONCLUSIONS OF LAW

1.  A vacate of the January 14, 2011 Board decision is warranted.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014). 

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to service connection for claimed innocently acquired psychiatric disorder to include schizophrenia at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.  

3.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to TDIU at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) codified at 38 U.S.C.A. § 5121A.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

After the Veteran's claims file was transferred to the Board for review in regard to an appeal filed by the Veteran's mother pertaining to her claim of entitlement to Parents' Dependency and Indemnity Compensation, the Board discovered from documentation in the record (i.e., a certified death certificate) that the Veteran had died in January 2011, just days prior to its January 14, 2011 decision, which granted service connection for schizoaffective disorder, bipolar type, and which remanded the issue of entitlement to TDIU.  As the Veteran died during the pendency of his appeal, as a matter of law the appeal does not survive his death, and the appeal of those claims must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In other words, the Board did not have jurisdiction to issue the January 14, 2011 decision.  Accordingly, the January 14, 2011 decision of the Board and remand must be vacated in its entirety. 

Under 38 U.S.C.A. § 7252, only a final decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The issues are disposed of as set forth below.  

Dismissal

Unfortunately, the Veteran died during the pendency of his appeal.  As noted previously, as a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. §  20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A ).  Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  As inferred in the introduction to this decision, the Board notes that the Veteran's mother has sought to be substituted as claimant, by her filing of a VA Form 21-535, Application for Dependency and Indemnity Compensation by Parents, in January 2012.  The RO is expected to take appropriate action based on the filing, which is construed as a substitution request.   


ORDER

The Board's January 14, 2011 decision is vacated. 

The appeal seeking service connection for a claimed innocently acquired psychiatric disorder to include schizophrenia is dismissed.

The appeal seeking entitlement to TDIU is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


